Title: To James Madison from Joseph Selden, 22 March 1815
From: Selden, Joseph
To: Madison, James


                    
                        Sir,
                        Washington March 22d. 1815.
                    
                    As the selection of officers to constitute a peace-establi⟨sh⟩ment, belongs to you, I have to solicit to be retained.
                    Patriotism induced m⟨e⟩ to enter the army; interest and attachment would influence me, in remaining in it. The injury that my small patrimony sustained, from my embarking in the war, and the abandonment of civil pursuits for several years, make me despair both of honour and happiness in returning to its walks. I touch this circumstance, not to awaken your compassion; I honour sir, too much the military profession to wish its favours, through the pity of their bestower. My services in Canada have been constant and severe, and although, it has not been my fortune, to rival those distinguished actors in the military drama who in wining victories for their Country, have won the admiration of its government, I can with truth assert, that I have done the State some service. I have the honour Sir, to be respectfully yrs.
                    
                        Jos: SeldenMajr. U. S. A.
                    
                